                               Case 2:20-cv-01880-MCE-CKD Document 11 Filed 12/22/20 Page 1 of 2


                      1      GREGORY G. ISKANDER, Bar No. 200215
                             giskander@littler.com
                      2      NATALIE M. KUZMA, Bar No. 286401
                             nkuzma@littler.com
                      3      LITTLER MENDELSON, P.C.
                             Treat Towers
                      4      1255 Treat Boulevard, Suite 600
                             Walnut Creek, CA 94597
                      5      Telephone: 925.932.2468
                             Fax No.:     925.946.9809
                      6
                             Attorneys for Defendants
                      7      RAC ACCEPTANCE WEST, LLC and
                             ACCEPTANCE NOW, LLC
                      8

                      9                                  UNITED STATES DISTRICT COURT

                   10                                    EASTERN DISTRICT OF CALIFORNIA

                   11                                        SACRAMENTO DIVISION

                   12       ESEN HOUSTON,                             Case No.: 2:20-cv-01880-MCE-CKO
                   13                       Plaintiff,                ORDER GRANTING DEFENDANTS'
                                                                      MOTION TO DISMISS, OR STAY THE
                   14              v.                                 CASE AND COMPEL ARBITRATION
                   15       RAC ACCEPTANCE WEST, LLC, a               Date: December 17, 2020
                            Delaware limited liability company;       Time: 2:00 p.m.
                   16       ACCEPTANCE NOW, LLC. a California         Courtroom: 7
                            limited liability company, and DOES 1
                   17       through 10, inclusive,
                                                                      Complaint filed: August 14, 2020
                   18                       Defendants.               (Solano County Superior Court Case No.:
                                                                      FCS055207)
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LITTLER MENDELSON, P.C.
        Treat Towers
                            ORDER GRANTING DEFT'S MOTION TO
    1255 Treat Boulevard
          Suite 600         DISMISS, OR STAY THE CASE AND COMPEL                       Case No. 2:20-cv-01880-MCE-CKO
   Walnut Creek, CA 94597
        925.932.2468        ARBITRATION
                               Case 2:20-cv-01880-MCE-CKD Document 11 Filed 12/22/20 Page 2 of 2


                      1             Defendants' unopposed Motion to Compel Arbitration (ECF No. 5) is GRANTED and this case

                      2     is STAYED pending resolution of those proceedings. Not later than ninety (90) days following the

                      3     date this order is electronically filed, and every ninety (90) days thereafter until the stay is lifted, the

                      4     parties shall file a joint status report advising the Court as to the status of these proceedings.

                      5             IT IS SO ORDERED.

                      6
                            Dated: December 21, 2020
                      7

                      8

                      9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LITTLER MENDELSON, P.C.
        Treat Towers
                            GRANTING DEFT'S MOTION TO DISMISS, OR
    1255 Treat Boulevard
          Suite 600         STAY THE CASE AND COMPEL                                                  Case No. 2:20-cv-01880-MCE-CKO
   Walnut Creek, CA 94597
        925.932.2468        ARBITRATION
